Citation Nr: 0012425	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  96-00 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1976.  

In a June 1997 decision, the Board of Veterans' Appeals 
(Board) denied service connection for a skin disorder, to 
include consideration of service connection based on Agent 
Orange exposure.  The issue of service connection for PTSD 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) for further development.  That issue is 
once more properly before the Board for action.    

The veteran has further contended that he should be awarded a 
permanent and total disability rating for pension purposes, 
along with a special monthly pension.  These claims were 
denied in a December 1998 rating action.  However, as these 
claims have not been developed for appellate review, no 
action by the Board at this time is appropriate.  

FINDINGS OF FACT

1.  The veteran's claim was remanded to the RO for, among 
other requests, to verify the veteran's claimed stressors.  

2.  The veteran did not provide sufficient information to 
verify the stressors, and, while he was given ample notice 
that additional information was required, he failed to 
provide this information.  

3.  An underlying stressor in service, which could have led 
to PTSD, has not been verified.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.304 (f) (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

In the June 1997 remand, the Board requested that that the 
veteran provide specific information with regard to the 
claimed stressors, that the RO determine which stressors had 
been verified, that the RO secure all reports of outpatient 
treatment, and that the RO schedule the veteran for a 
compensation examination.  From its review of the claims 
folder, the Board concludes that all requested actions have 
been completed, and that the veteran's claim is ready for 
review.  Stegall v. West, 11 Vet. App. 268 (1999)

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999)

The evidence does not suggest, nor is it contended, that the 
veteran was in combat.  Thus, as an initial matter, the 
veteran must provide credible supporting evidence that the 
claimed in service stressor actually occurred.  Here, the 
veteran has contended that he was involved in the disposition 
of unusable equipment and explosives, by exploding them.  As 
a result of these explosions, civilians near the base stormed 
the front gate, threatening harm to the Marine guards.  He 
also contended that one of his friends was killed by falling 
off a bridge in March 1974.  In his personal hearing in May 
1996, he also indicated that a member of his platoon was 
killed when some explosives ignited.  However, he did not 
recall the name of either individual. 

The Board further notes that after service, the veteran was 
involved in an automobile accident which resulted in him 
becoming a quadriplegic.  Given that the accident took place 
after service, it cannot be considered a stressor for the 
purpose of PTSD.  Moreover, this accident was considered to 
be the result of willful misconduct, and, hence, on this 
basis alone cannot be considered the basis for a grant of 
service connection for PTSD.

The veteran's statements, along with extracts from his 
service records, were referred in June 1998 to the Marine 
Corps Personnel Management Support Branch (MMSB).  In a 
letter later in June, the MMSB replied that the information 
provided by the veteran was insufficient to conduct any 
meaningful research.  In particular, the veteran did not 
provide the specific unit to which he was assigned, along 
with additional information to verify the claimed stressors.  

A review of the evidence of record does not verify the 
stressors reported by the veteran.  In a December 1998 
supplemental statement of the case (SSOC) the veteran was 
informed of the problems encountered by the MMSB, but he did 
not provide any additional information which could have been 
used to assist in verification of the claimed stressors.  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). 

Thus, the Board must conclude that the veteran has not met 
the initial requirement for service connection for PTSD, the 
presence of a verified stressor.  The Board has considered 
that the veteran has been treated at VA medical facilities 
for a disorder diagnosed as PTSD.  However, as noted, the 
veteran must meet all three criteria for a grant of service 
connection for PTSD.  In the absence of a verified stressor, 
one of these requirements, the veteran's claim must fail.  

A review of the determinations made by the RO indicates that 
service connection for PTSD was denied on a number of bases, 
including that the examining physicians concluded that the 
stressors the veteran reported were not of sufficient 
severity to have led to PTSD.  The veteran's representative 
argued that this was not a requirement under DSM-IV.  
However, as the Board in this decision denies service 
connection for PTSD on the basis that a stressor had not been 
verified, the issue of whether this unverified stressor would 
have been sufficient to support a diagnosis of PTSD is not 
for Board review.  Moreover, on at least the August 1999 
SSOC, the veteran was informed that the basis of the denial 
was that the stressor had not been established.  Hence, the 
Board finds that the current denial of service connection for 
PTSD was not on a differing basis from the RO, and that the 
veteran's due process rights are therefore not prejudiced.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

ORDER

Service connection for PTSD is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

